Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

OF DAVIDI GILO

WITH

VYYO INC.

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), made and
entered into as of April 5, 2007 (the “Restatement Date”), by and between VYYO
INC., a Delaware corporation (hereinafter the “Corporation”), and DAVIDI GILO
(hereinafter “Gilo”).

RECITALS

A.                                    The Corporation has employed Gilo as Chief
Executive Officer and Chairman of the Corporation’s Board of Directors pursuant
to the terms of an Employment Agreement between the Corporation and Gilo made
and entered into as of February 10, 2006 (the “Effective Date”). As of the
Restatement Date, the Corporation shall employ Gilo as the Corporation’s
Chairman of the Board of Directors, subject to election to the Board of
Directors by the Corporation’s stockholders and until Gilo’s successor is duly
appointed and elected.

B.                                    In connection with Gilo’s employment with
the Corporation, the Corporation and Gilo desire to enter into this Agreement
according to the terms and conditions set forth below.

AGREEMENT

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.                                       Employment Duties.

a.                                       General.   The Corporation hereby
agrees to employ Gilo, and Gilo hereby agrees to accept employment with the
Corporation, on the terms and conditions hereinafter set forth.

b.                                      Corporation’s Duties.   The Corporation
shall allow Gilo to, and Gilo shall, perform responsibilities normally incident
to the position of Chairman of the Board of Directors, commensurate with his
background, education, experience and professional standing.  The Corporation
shall provide Gilo with such office equipment, supplies, customary services and
cooperation suitable for the performance of his duties.

c.                                       Gilo’s Duties.   Unless otherwise
agreed to by the parties, Gilo shall serve as Chairman of the Board of the
Corporation, subject to the vote of the stockholders and Board of Directors as
applicable, and until Gilo’s successor is duly appointed and elected.  Gilo
shall devote approximately twenty (20) hours per week to the business of the
Corporation, and shall


--------------------------------------------------------------------------------


not become engaged to render similar services on behalf of any other entity
while employed hereunder which is in any way competitive to the Corporation,
without the consent of the Corporation’s Board of Directors.  Gilo shall report
directly to the Corporation’s Board of Directors.

2.                                       Term.   The initial term of this
employment agreement is three (3) years from the Effective Date (the “Initial
Term”).  Thereafter, this Agreement may be renewed by Gilo and the Corporation
on such terms as the parties may agree to in writing.  Absent written notice to
the contrary, thirty (30) days prior to the end of the Initial Term, this
Agreement will be automatically renewed for consecutive one (1) year extensions
(together with the Initial Term, the “Term”).  Should the Initial Term not be
renewed after the expiration of the first three (3) year term, Gilo shall be
entitled to eighteen (18) months salary as severance in exchange for a release
as to any and all claims Gilo may have against the Corporation.

3.                                       Compensation.   Gilo shall be
compensated as follows:

a.                                       Fixed Salary.   Gilo shall receive a
fixed annual salary of Two Hundred  Thousand Dollars ($200,000).  The
Corporation agrees to review the fixed salary on or before December 31, 2007,
and thereafter at the end of each calendar year during the Term based upon
Gilo’s services and the financial results of the Corporation, and to make such
increases as may be determined appropriate in the sole discretion of the
Corporation’s Compensation Committee or Board of Directors.

b.                                      Payment.   Gilo’s fixed salary shall be
payable on a semi-monthly basis, in accordance with the Corporation’s usual
payroll practices.

c.                                       Bonus Compensation.   During the Term,
Gilo shall participate in such bonus plan(s) adopted by the Corporation’s Board
of Directors, from time to time.   Gilo shall be entitled to receive an
additional annual bonus based on his performance and that of the Corporation
each year as determined by the Board of Directors of this Corporation, or its
Compensation Committee.  The bonus shall be prorated should Gilo’s employment
terminate prior to the full calendar year.

d.                                      Stock Options.   Gilo shall be eligible
for certain stock options that may be awarded by the Corporation, from time to
time.

e.                                       Vacation.   Gilo shall accrue paid
vacation at the rate of thirty (30) days for each twelve (12) months of
employment.  Gilo shall be compensated at his usual rate of compensation during
any such vacation.  Gilo shall be entitled to paid holidays as generally given
by the Corporation.  Gilo shall receive sick leave or disability leave in
accordance with the terms of the Corporation’s standard sick leave or disability
leave policy.

f.                                         Benefits.   During the Term, Gilo and
his dependents shall be entitled to participate in any group plans or programs
maintained by the Corporation for any employees relating to group health,
disability, life insurance and other related benefits as in effect from time to
time.

2


--------------------------------------------------------------------------------


Gilo shall also be entitled to Director and Officer (“D&O”) insurance in such
amounts and coverage and such indemnification provisions as are afforded other
officers and directors of the Corporation.  Benefits under this Section 3.f.
will be paid by the Corporation.

g.                                      Expenses.   The Corporation shall
reimburse Gilo for his normal and reasonable expenses incurred for travel,
entertainment and similar items in promoting and carrying out the business of
the Corporation in accordance with the Corporation’s general policy as adopted
by the Corporation’s management from time to time.  In addition, Gilo shall be
reimbursed for the reasonable costs associated with cellular telephone usage and
shall be entitled to reimbursement for such reasonable continuing professional
education, memberships and certifications as are deemed normal and appropriate
for a Chairman of the Board of Directors.  As a condition of payment or
reimbursement, Gilo agrees to provide the Corporation with copies of all
available invoices and receipts, and otherwise account to the Corporation in
sufficient detail to allow the Corporation to claim an income tax deduction for
such paid item, if such item is deductible.  Reimbursements shall be made on a
monthly or more frequent basis in accordance with the Corporation’s
reimbursement policies.

4.                                       Confidentiality and Competitive
Activities.   Gilo agrees that during the Term he is in a position of special
trust and confidence and has access to confidential and proprietary information
about the Corporation’s business and plans.  Gilo agrees that he will not
directly or indirectly, either as an employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director, or in any similar
individual or representative capacity, engage or participate in any business
that is in competition, in any manner whatsoever, with the Corporation. 
Notwithstanding anything in the foregoing to the contrary, Gilo shall be allowed
to invest as a shareholder in publicly traded companies, or through a venture
capital firm or an investment pool.

5.                                       Trade Secrets.

a.                                       Special Techniques.   It is hereby
agreed that the Corporation has developed or acquired certain products,
technology, unique or special methods, manufacturing and assembly processes and
techniques, trade secrets, special written marketing plans and special customer
arrangements, and other proprietary rights and confidential information and
shall during the employment term continue to develop, compile and acquire said
items (all hereinafter collectively referred to as the “Corporation’s
Property”).  It is expected that Gilo will gain knowledge of and utilize the
Corporation’s Property during the course and scope of his employment with the
Corporation, and will be in a position of trust with respect to the
Corporation’s Property.

b.                                      Corporation’s Property.   It is hereby
stipulated and agreed that the Corporation’s Property shall remain the
Corporation’s sole property.  In the event that Gilo’s employment is terminated,
for whatever reason, Gilo agrees not to copy, make known, disclose

3


--------------------------------------------------------------------------------


or use, any of the Corporation’s Property without the Corporation’s prior
written consent.  In such event, Gilo further agrees not to endeavor or attempt
in any way to interfere with or induce a breach of any prior proprietary
contractual relationship that the Corporation may have with any employee,
customer, contractor, supplier, representative, or distributor for nine (9)
months after any termination of this Agreement.  Gilo agrees upon termination of
employment to deliver to the Corporation all confidential papers, documents,
records, lists and notes (whether prepared by Gilo or others) comprising or
containing the Corporation’s Property.  Gilo recognizes that violation of
covenants and agreements contained in this Section 5 may result in irreparable
injury to the Corporation which would not be fully compensable by way of money
damages.

6.                                       Termination.

a.                                       General.   The Corporation may
terminate this Agreement without cause, on ninety (90) days written notice. 
Gilo may voluntarily terminate his employment hereunder upon ninety (90) days’
advance written notice to the Corporation.

b.                                      Termination for Cause.   The Corporation
may immediately terminate Gilo’s employment at any time for cause.  Termination
for cause shall be effective from the receipt of written notice thereof to Gilo
specifying the grounds for termination and all relevant facts.  Cause shall be
deemed to include:  (i) material neglect of his duties or a significant
violation of any of the provisions of this Agreement, which continues after
written notice and a reasonable opportunity (not to exceed thirty (30) days) in
which to cure; (ii) fraud, embezzlement, defalcation or conviction of any
felonious offense; or (iii) intentionally imparting confidential information
relating to the Corporation or any of its subsidiaries or their business to
competitors or to other third parties other than in the course of carrying out
his duties hereunder.  The Corporation’s exercise of its rights to terminate
with cause shall be without prejudice to any other remedies it may be entitled
at law, in equity, or under this Agreement.

c.                                       Termination Upon Death or
Disability.   This Agreement shall automatically terminate upon Gilo’s death. 
In addition, if any disability or incapacity of Gilo to perform his duties as
the result of any injury, sickness, or physical, mental or emotional condition
continues for a period of thirty (30) business days (excluding any accrued
vacation) out of any one hundred twenty (120) calendar day period, the
Corporation may terminate Gilo’s employment upon written notice.  Payment of
salary to Gilo during any sick leave shall only be to the extent that Gilo has
accrued sick leave or vacation days.

d.                                      Severance Pay.   If this Agreement is
terminated by the Corporation without cause pursuant to Section 6.a. (above),
the Corporation shall pay Gilo a severance fee equal to the greater of  (a) the
full amount of the compensation that he could have expected under this Agreement
(based on Gilo’s total compensation (salary and bonus) earned in 2007), as and
when payable under this Agreement, through the end of the term; or (b) the full
amount of the compensation that he could have expected under this Agreement for
eighteen (18) months (based

4


--------------------------------------------------------------------------------


on Gilo’s total compensation (salary and bonus) earned in 2007), without
deduction except for tax withholding amounts, and any unvested options held by
Gilo shall vest immediately, in exchange for a release as to any and all claims
Gilo may have against the Corporation. If this agreement is terminated without
cause after the initial three (3) year term, the Corporation shall pay Gilo a
severance fee equal to the full amount of the compensation that he could have
expected under this Agreement for eighteen (18) months (based on Gilo’s total
compensation (salary and bonus) earned in 2007), without deduction except for
tax withholding amounts, and any unvested options held by Gilo shall vest
immediately, in exchange for a release as to any and all claims Gilo may have
against the Corporation. If this Agreement is terminated by the Corporation for
cause, pursuant to Section 6.b, the Corporation shall pay to Gilo a severance
fee equal to the full amount of the compensation that he could have expected
under this Agreement for three (3) months (based on Gilo’s total compensation
(salary and bonus) earned in 2007), without deduction except for tax withholding
amounts, in exchange for a release as to any and all claims Gilo may have
against the Corporation.  If this Agreement is terminated voluntarily by Gilo,
the Corporation shall pay to Gilo a severance fee equal to the amount of the
compensation that he could have expected under this Agreement for nine (9)
months (based on Gilo’s total compensation (salary and bonus) earned in 2007),
without deduction except for tax withholding amounts, in exchange for a release
as to any and all claims Gilo may have against the Corporation.

7.                                       Corporate Opportunities.

a.                                       Duty to Notify.   In the event that
Gilo, during the Term, shall become aware of any material and significant
business opportunity directly related to any of the Corporation’s significant
businesses, Gilo shall promptly notify the Corporation’s Board of Directors of
such opportunity.  Gilo shall not appropriate for himself or for any other
person other than the Corporation, or any affiliate of the Corporation, any such
opportunity unless, as to any particular opportunity, the Board of Directors of
the Corporation fails to take appropriate action within thirty (30) days. 
Gilo’s duty to notify the Corporation and to refrain from appropriating all such
opportunities for thirty (30) days shall neither be limited by, nor shall such
duty limit, the application of the general law of Delaware relating to the
fiduciary duties of an agent or employee.

b.                                      Failure to Notify.   In the event that
Gilo fails to notify the Corporation of, or so appropriates, any such
opportunity without the express written consent of the Corporation, Gilo shall
be deemed to have violated the provisions of this Section notwithstanding the
following:

i.                                          The capacity in which Gilo shall
have acquired such opportunity; or

ii.                                       The probable success in the
Corporation’s hands of such opportunity.

5


--------------------------------------------------------------------------------


8.                                       Miscellaneous.

a.                                       Entire Agreement.   This Agreement
constitutes the entire agreement and understanding between the parties with
respect to the subject matters herein, and supersedes and replaces any prior
agreements and understandings, whether oral or written between them with respect
to such matters.  The provisions of this Agreement may be waived, altered,
amended or repealed in whole or in part only upon the written consent of both
parties to this Agreement.

b.                                      No Implied Waivers.   The failure of
either party at any time to require performance by the other party of any
provision hereof shall not affect in any way the right to require such
performance at any time thereafter, nor shall the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of any subsequent
breach of the same provision or any other provision.

c.                                       Personal Services.   It is understood
that the services to be performed by Gilo hereunder are personal in nature and
the obligations to perform such services and the conditions and covenants of
this Agreement cannot be assigned by Gilo.  Subject to the foregoing, and except
as otherwise provided herein, this Agreement shall inure to the benefit of and
bind the successors and assigns of the Corporation.

d.                                      Severability.   If for any reason any
provision of this Agreement shall be determined to be invalid or inoperative,
the validity and effect of the other provisions hereof shall not be affected
thereby, provided that no such severability shall be effective if it causes a
material detriment to any party.

e.                                       Applicable Law.   This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware.

f.                                         Notices.   All notices, requests,
demands, instructions or other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given upon delivery, if delivered personally, or if given by prepaid telegram,
or mailed first-class, postage prepaid, registered or certified mail, return
receipt requested, shall be deemed to have been given seventy-two (72) hours
after such delivery, if addressed to the other party at the addresses as set
forth on the signature page below.  Either party hereto may change the address
to which such communications are to be directed by giving written notice to the
other party hereto of such change in the manner above provided.

g.                                      Merger, Transfer of Assets, or
Dissolution of the Corporation.   This Agreement shall not be terminated by any
dissolution of the Corporation resulting from either merger or consolidation in
which the Corporation is not the consolidated or surviving corporation or a
transfer of all or substantially all of the assets of the Corporation.  In such
event, the rights, benefits and obligations herein shall automatically be
assigned to the surviving or resulting corporation or to the transferee of the
assets. Upon such merger all unvested options held by Gilo shall be vested
immediately.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

VYYO INC.

DAVIDI GILO

a Delaware corporation

 

6625 The Corners Parkway, Suite 100

 

Norcross, Georgia 30092

 

 

 

 

 

By:

/s/ Lewis Broad

 

/s/ Davidi Gilo

 

 

 

Lewis Broad, Chairman of

(Signature)

 

 

 

the Compensation Committee

 

 

 

7


--------------------------------------------------------------------------------